NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1946-19

IN THE MATTER OF ERIC
BEAGIN, CITY OF PATERSON,
FIRE DEPARTMENT.
____________________________

                Argued April 26, 2022 – Decided June 28, 2022

                Before Judges DeAlmeida and Berdote Byrne.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2016-1336.

                Charles J. Sciarra argued the cause for appellant Eric
                Beagin (Sciarra & Catrambone, LLC, attorneys;
                Charles J. Sciarra and Deborah Masker Edwards, of
                counsel and on the briefs).

                Kenneth B. Goodman argued the cause for respondent
                City of Paterson, Fire Department (O'Toole Scrivo,
                LLC, attorneys; Kenneth B. Goodman, on the brief).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Eric Beagin appeals from a final administrative action of the Civil Service

Commission (CSC) affirming his removal from employment as a Paterson

firefighter and failing to adopt the Administrative Law Judge's (ALJ)

recommendation to reverse the removal. Because we find the Paterson Fire

Department failed to prove the drug testing equipment was properly calibrated

and standard operating procedures were followed when Beagin's drug test was

performed, we conclude the CSC's decisions are not supported by sufficient,

credible evidence in the record and are arbitrary, capricious, and unreasonable.

We therefore reverse, vacate the final administrative action, and order

reinstatement of Beagin to his position as a Paterson firefighter.

                                        I.

      On July 17, 2015, Beagin underwent a random urine drug screen in

connection with his employment as a firefighter with the Paterson Fire

Department (PFD).      The urine sample was sent to the New Jersey State

Toxicology Laboratory (State Lab) which reported Beagin's urine screen was

positive for oxycodone, a substance not produced by any medication listed on

his medication sheet. Beagin was served a preliminary notice of disciplinary

action, immediately suspending him from his employment with the PFD

pursuant to N.J.A.C. 4A:2-2.5(a)(1) and seeking the termination of his


                                                                            A-1946-19
                                        2
employment, charging him with conduct unbecoming a public employee and

other sufficient cause pursuant to N.J.A.C. 4A:2-2.3(a), and violating the

statutory standard of behavior required of firefighters pursuant to N.J.S.A.

40A:14-17 and Karins v. City of Atlantic City, 152 N.J. 532 (1998). By final

notice of disciplinary action dated September 18, 2015, Beagin was removed

from his position effective that day.

      Beagin filed an appeal with the CSC, and the contested matter was referred

to the Office of Administrative Law (OAL) for a hearing. On March 11 and 15,

2019, a hearing was held before ALJ Celentano. 1 The ALJ issued an initial

decision recommending Beagin be reinstated to the position of firefighter and

an order requiring the City of Paterson to pay Beagin his base salary beginning

March 12, 2019.

      PFD filed exceptions with the CSC. On December 4, 2019, the CSC

advised Beagin it did not adopt the recommendations of the ALJ, instead

upholding his removal from the PFD.         The CSC also advised its "written

determination in this matter should be issued in the near future." The CSC




1
  The multi-year delay in holding the hearing is explained in the ALJ's opinion
and is not a subject of this appeal.
                                                                           A-1946-19
                                        3
issued its final administrative action on December 19, 2019.           This appeal

followed.

                                        II.

      On July 17, 2015, the State Lab reported Beagin's random urine screen

positive for oxycodone at 114 ng/mL, 14 nanograms over the State Lab's defined

cutoff of 100 ng/mL. At the OAL hearing, Beagin contested only the validity

of the drug test results, stipulating if the test results were upheld as valid, his

termination should be upheld given his employment in a public safety position.

The parties further stipulated if the testing was deemed unreliable, the

termination would be reversed.       Because the only contested issue was the

reliability and trustworthiness of the drug testing performed by the State Lab,

the ALJ heard testimony from only two expert witnesses, with the parties

stipulating to the witnesses' expertise and their ability to testify wi th regard to

drug testing procedures.

      First, the ALJ heard from Dr. Robert Havier, who for the past eight years

had held the position of Acting Director of the State Lab and had worked at the

lab for forty years. Dr. Havier testified all urine samples received by the lab are

initially screened by an immunoassay test, which determines whether the sample

is positive for any of the drugs being tested. If the immunoassay test shows a


                                                                               A-1946-19
                                         4
positive result,2 the same sample is further tested using gas chromatography,

mass spectrometry, (GC/MS), to confirm the identity and the concentration of

the drug(s) detected. The GC/MS testing produces a numerical score, indicating

the amount of any drug present in the sample. Beagin's sample was tested by

GC/MS for six different drugs, all in the opiate class.

      Dr. Havier testified before testing each donor sample, five or six

calibrators are used to calibrate the instrument such that test results may be

validated.   He explained clean urine samples are prepared by the lab or

purchased by the lab from third-party providers. The samples are mixed with a

concentration, a known value for each of the specific drugs being tested. For

every test, the analyst first establishes a linear relationship between the

instrument response and each of the calibrators. The analyst then tests the

donor's sample and receives a response from the instrument. The results of the

donor's sample are plotted against the straight line established by the calibrators

to allow the analyst "to translate the instrument response to a concentration

based on that linear relationship with the calibrators."



2
  Dr. Havier testified the immunoassay uses "antibodies [which] are not 100%
specific for a particular drug. If they detect a chemical similar in structure to a
drug it would identify it as that drug" which is why confirmatory testing is
necessary to prove an accurate result.
                                                                              A-1946-19
                                         5
      Dr. Havier further testified the analyst has the discretion of eliminating as

many as two out of the five or six calibrators if they do not fit neatly alo ng the

line because the lab wants "to establish the best straight-line relationship." For

a test to be considered valid, the analyst is required to have a minimum of three

calibrators to establish the linear relationship. Dr. Havier also testified to an

industry standard, 3 utilized by the State Lab for the forty years he has been there,

which permits the calibrators to deviate up to twenty percent from the expected

value without invalidating the calibrator used. If any calibrator deviates more

than twenty percent, the calibrator's results are excluded and different calibrators

must be used to establish the linear relationship.

      Dr. Havier did not personally test Beagin's sample, although he signed off

on the written test results. Beagin's sample was received by the State Lab on

July 17, 2015 and the initial immunoassay screening, which produced a positive

result, was performed on July 21, 2015. Thereafter, GC/MS testing of the same

sample on the following day confirmed the presence of oxycodone at 114 ng/mL.

      Dr. Havier testified the analyst used five calibrators to calibrate the

GC/MS instrument. Three of the calibrators produced results that were close to



3
  Dr. Havier did not produce an expert report prior to his testimony. The PFD
produced raw testing data, which Dr. Havier relied upon in his testimony.
                                                                                A-1946-19
                                          6
one another, so those were used to develop the linear relationship against which

Beagin's sample was tested. The other two calibrators were eliminated. The

first calibrator tested did not produce reliable results for any of six opiates tested,

against an expected concentration of 400 ng/mL, and was discarded. The second

calibrator produced results of 199.8 ng/mL for oxycodone 4 against an expected

concentration of 200 ng/mL and was used to establish the linear relationship.

The third calibrator did not produce reliable results for the six opiates, at an

expected concentration of 100 ng/mL, and was discarded. The fourth calibrator

produced a result of 50.7 ng/mL against an expected concentration of 50 ng/mL

and was utilized in the linear relationship. The final calibrator produced a result

of 24.3 ng/mL of oxycodone for an expected concentration of 25 ng/mL and was

also used to establish the linear relationship.

      The four concentrations used were tested immediately after the

calibrators. The results all exceeded their expected concentration values. The

first concentration, expected to result in 125 ng/mL, returned a result of 130

ng/mL of oxycodone, although it produced more accurate results for the other

drugs in the opiate class. Dr. Havier testified the same sample was "reinjected"


4
  These calibrators produced different results for the other five compounds in
the opiate class. We address only the results for oxycodone because that is the
only issue before the court.
                                                                                  A-1946-19
                                           7
into the machine to determine if it would provide a closer result, and the result

was 115.3 ng/mL of oxycodone against an expected value of 100 ng/mL. Both

of these results consistently demonstrate the concentration used was 5 ng/mL

higher than its expected result. The second concentration, expected to produce

a value of 100 ng/mL, returned a result of 116.4 ng/mL, the third returned 75.7

ng/mL instead of 75 and the fourth returned no concentration, as expected.

      Dr. Havier testified the high concentration results used did not invalidate

Beagin's test results and Beagin's test results were positive for oxycodone above

the acceptable level of 100 ng/mL.5 Dr. Havier explained the twenty percent

variation permitted pursuant to industry standards applies only to calibrators

used to calibrate the instrument. The same twenty percent variation is not

applied to a donor's urine sample. Therefore, Dr. Havier explained it would be

incorrect to deduct fifteen or sixteen points from Beagin's test results (the

deviation from the 100 ng/mL positive benchmark), such that his result would

be reported as negative for oxycodone, as Beagin's counsel suggested.

      Dr. Havier was also questioned with respect to a urine sample tested prior

to Beagin's sample, which had a result of 12,119 ng/mL for oxycodone,



5
  No testimony was elicited as to why the cutoff for oxycodone is established at
100 ng/mL other than "the lab sets the cutoff."
                                                                             A-1946-19
                                        8
suggesting there was carryover or possible cross-contamination from that test

that affected Beagin's results. Dr. Havier stated a negative/blank urine sample

is run through the machine between tests of each individual's urine sample.

Therefore, there was no carryover from the previous test.

      Dr. Lyle Hayes testified on behalf of Beagin. He is a New York State

certified forensic toxicologist who, for the last fifteen years, has been the

director of drug testing laboratories certified by the State of New York and the

College of American Pathologists. Dr. Hayes presented several reasons Beagin's

test results were unreliable. First, Dr. Hayes testified all of the calibrators used

by the laboratory on the day of Beagin's testing gave results above their expected

concentration amounts for oxycodone and Beagin's result of 114.5 ng/mL was

lower than the results produced by any of the concentrations for that specific

drug. Dr. Hayes testified this indicated "[t]hat there's a bias or an inaccuracy in

the calibration" of the GC/MS instrument and the testing instrument was "biased

high." He noted the concentration of oxycodone in Beagin's urine was less than

those of the calibrator and controls at the critical cutoff of 100 ng/mL.

      Secondly, Dr. Hayes expressed concern the State Lab was not certified at

the time of Beagin's testing in 2015, having become certified by the College of

American Pathologists later in 2016.          He noted when undergoing the


                                                                               A-1946-19
                                         9
certification process, the College of American Pathologists noted an analyst

pipetted a sample from one specimen and passed the tip of the pipet over open

tubes of another specimen, with a drip from the pipet observed. This raised

concern regarding potential cross-contamination, an issue significant to him

because the urine sample tested immediately prior to Beagin's sample had an

inordinately high result.

      Dr. Hayes concluded Beagin's "results should have been reported as

negative because the calibration was biased by more than the amount of his . . .

positive result." In his report, he concluded:

            In summary, there was a lack of accuracy in calibration
            and the bias at the cutoff . . . in which known controls
            and calibrators of 100 ng/mL gave values of 115-123
            ng/ml while Mr. Beagin's specimen was 114 ng/mL.
            These facts indicate that Mr. Beagin's level as reported
            is less than the levels measured in calibrators and
            controls prepared to have the exact 100 ng/mL cutoff.
            His specimen should be deemed negative for
            oxycodone.

                                       III.


      Beagin argues the CSC's final administrative action should be reversed as

arbitrary, capricious, and unreasonable: (1) because it was filed beyond the

forty-five day time period set forth at N.J.S.A. 40A:14-204 and (2) because it is

not supported by substantial credible evidence in the record. He also argues,

                                                                            A-1946-19
                                       10
due to the unreliability of the drug test results, the charges asserted in the FNDA

should be dismissed.

      The ALJ issued a decision and recommendation to reverse the PFD's

termination of Beagin's employment. After carefully reviewing all of the expert

testimony, the ALJ found PFD had failed to sustain its burden of proof,

specifically questioning the accuracy of Beagin's urine test result compared to

the higher test results for the calibrators:

             Significant confusion exists from both the documents
             submitted into evidence and the testimony of Dr.
             Havier, his assertions as to the acceptable variation or
             deviation application to the GC/MS test, and the notion
             of an accepted degree of error for control samples. No
             explanation was offered as to why the 20 percent error
             margin is applicable to the samples in the GC/MS
             procedure but not to appellant's specimen. If the 20
             percent error margin were applied to appellant's
             specimen, that would bring his result below the cutoff
             of 100.

The ALJ specifically reopened the record and invited Dr. Havier to return to

testify on the issues of the twenty percent industry standard and its alleged

inapplicability to individual donor test results. PFD did not produce him or any

other evidence after the record was reopened.

      Concluding the PFD had not met its burden of proof to support Beagin's

termination, the ALJ stated:


                                                                              A-1946-19
                                         11
            With no justification for the acceptability of a 20
            percent variation only for control samples with a known
            concentration, there is no reason and no support for not
            applying the same error margin to appellant's specimen.

            The burden of proof rests with respondent in this case,
            and the lack of any support in the record for what is
            being advanced as the support for a finding of a
            controlled-dangerous-substance violation, resulting in
            termination, cannot stand.

            Thus, I CONCLUDE that respondent has not proven by
            a preponderance of the credible evidence that
            appellant's specimen was beyond the margin of error for
            testing of oxycodone, and further CONCLUDE that his
            removal is unsupported and cannot stand.

      The CSC rejected the ALJ's recommendation and ordered Beagin's

removal be upheld. The CSC did not disagree with any findings of fact made

by the ALJ. Instead, it disagreed with the ALJ's reliance upon certain facts over

others. The CSC explained:

            [T]he summary of the witness testimony presented . . .
            in this decision is based on the Commission's own
            review of the testimony presented at the hearing. While
            this summary may have a somewhat different focus, it
            is substantially consistent with the ALJ's recitation of
            the testimony in the initial decision.

      The CSC rejected the ALJ's concern regarding the accuracy of Beagin's

test results, noting Dr. Hayes did not refute Dr. Havier's testimony that the State

Lab had followed industry standards when testing Beagin's urine sample.


                                                                              A-1946-19
                                       12
Secondly, the CSC found no support for Dr. Hayes's suggestion there may have

been cross-contamination from the urine sample tested immediately before

Beagin's sample because Dr. Havier testified a blank sample had been run

between the two tests.

      Beagin's claim the CSC's decision should be rejected as untimely is

without merit. The CSC had forty-five days from receipt of the ALJ's initial

decision to issue its final administrative action. N.J.S.A. 40A:14-204; N.J.S.A.

52:14B-10(c). It also had the authority to extend that deadline by up to forty-

five days upon a showing of good cause and with approval of the OAL. N.J.S.A.

52:14B-10(c); N.J.A.C. 1:1-18.8(e). And, pursuant to N.J.S.A. 40A:14-204, it

had the discretion to extend the forty-five day decision deadline by fifteen days

given Beagin's employment as a firefighter. See In re Restrepo, Dep't of Corr.,

449 N.J. Super. 409, 418-19 (App. Div. 2017) (holding that N.J.S.A. 40A:14-

204 controls over N.J.S.A. 52:14B-10(c)).

      The ALJ issued the initial decision on October 24, 2019. Forty-one days

later, on December 4, 2019, the CSC issued an order pursuant to N.J.S.A.

52:14B-10(c) and N.J.A.C. 1:1-18.8, extending for good cause the time for it to

issue a final decision by fifteen days, to December 23, 2019. That order was

approved by the OAL. The CSC issued its final administrative action within


                                                                            A-1946-19
                                      13
that fifteen-day extension, on December 19, 2019. Therefore, the CSC's final

administrative action was timely whether the extension is considered valid

pursuant to the good cause standard of N.J.S.A. 52:14B-10(c) and N.J.A.C. 1:1-

18.8(e), or the discretionary standard of N.J.S.A. 40A:14-204 and Restrepo, 449

N.J. Super. at 418-24.

      We agree with Beagin's claim the CSC's decision is unsupported by

substantial, credible evidence in the record. Our role in reviewing a final

administrative agency decision is limited. In re Taylor, 158 N.J. 644, 656

(1999); Clowes v. Terminix Int'l Inc., 109 N.J. 575, 587 (1988). We must defer

to a final agency decision unless it is arbitrary, capricious, or unsupported by

substantial, credible evidence in the record. Taylor, 158 N.J. at 657. We must,

therefore, determine whether the agency's findings could have reasonably "'been

reached on sufficient credible evidence present in the record' considering 'the

proofs as a whole,' with due regard to the opportunity of the one who heard the

witnesses to judge of their credibility.'" Id. at 656 (quoting Close v. Kordulak

Bros., 44 N.J. 589, 599 (1965)). If we find sufficient, credible evidence in the

record to support the agency's conclusions, then we must affirm even if we

would have reached a different result. Clowes, 109 N.J. at 588; Goodman v.

London Metals Exch., Inc., 86 N.J. 19, 28 (1981).


                                                                           A-1946-19
                                      14
      If, however, our review of the record satisfies us the agency's finding is

clearly mistaken or erroneous, the decision is not entitled to judicial deference

and must be set aside. L.M. v. State Div. of Med. Assistance & Health Servs.,

140 N.J. 480, 490 (1995).       We may not simply rubber-stamp an agency's

decision. Taylor, 158 N.J. at 657.

      The CSC's decision is erroneous because it 1) misunderstood Dr. Havier's

testimony regarding application of the twenty percent standard, never addressing

the issue of whether the testing equipment was calibrated to be biased high, and

2) shifted the burden to Beagin to prove how the industry standard is applied.

      First, the CSC misunderstood Dr. Havier's testimony regarding the twenty

percent variation. It cited to testimony not in the record, stating the twenty

percent variation is applied to the discarded calibrators and not those used to

establish the linear relationship. It found "[Dr.] Havier emphasized that the

analysis of the calibrations was accurate since the analysis returned three

accurate results and the other two values were within a 20 percent variation for

those samples with known concentrations." In reviewing the PFD's exceptions

the CSC again noted "[Dr.] Havier testified that at least three of the five

calibrators must establish a linear relationship (i.e., almost identical readings to

those of the known concentrations) and that the reading from the other


                                                                              A-1946-19
                                        15
calibrators not used must be within 20 percent of the cutoff for the equipment

so as not to invalidate the equipment as inaccurate." (emphasis added).

      The record establishes the calibrators for expected concentrations of 200,

50, and 25 ng/mL respectively all produced a straight line. Therefore, we can

accurately conclude Beagin's sample was positive for oxycodone above 50 but

below 200 ng/mL. However, the cutoff for oxycodone is 100 ng/mL. Dr. Havier

admitted no calibrator of 100 ng/mL produced a result that could be plotted in

the straight line produced by the 200, 50 and 25 ng/mL calibrators. Instead, the

100 ng/mL concentration utilized to calibrate the machine, and not discarded,

produced an initial result of 116.4 ng/mL, then 115.3 when reinjected. Beagin's

test result of 114.5 ng/mL, although above the 100 ng/mL cutoff, plotted below

the concentrations for oxycodone. Despite cross-examination on this issue, Dr.

Havier offered no testimony as to why Beagin's lower result was not deemed

negative given the higher results of the calibrators utilized to plot the linear

relationship.

      Q: So your machine was picking up more oxycodone on your
      test of samples right, which should have a specific number.
      Your machine was picking up more on the test samples than
      it actually picked up over the line for my client, correct?

      A:    Correct.



                                                                           A-1946-19
                                      16
He gave no testimony as to the standard operating procedure to be followed

where a donor sample tests above the cutoff but below the concentration result

for that drug. Instead, Dr. Havier relied on an industry standard permitting a

twenty percent deviation in the concentration result used to calibrate the

machine but not to measure the donor sample. The CSC found support for an

industry standard where there was none in the record. It is the PFD's burden to

prove an industry standard exists. 6 Dr. Havier's testimony that the twenty

percent deviation has been utilized by the State Lab for forty years is not proof

of an industry standard. The sum of his testimony on this issue was as follows:

      Q.    Okay. First of all this 20 percent, is that what you
      allow?

      A.    That's what the standards use.

            ....

      Q.    When you say the "industry standard," what knowledge
      do you have with the industry standard? Is it written
      somewhere your knowledge [sic] of other labs? When you
      say the "industry standard?"

6
   We recognize the witness was well known to the attorneys conducting his
direct testimony and cross-examination from other, prior matters and the State
Lab's resources place Dr. Havier's time at a premium. However, the witness'
bare bones direct testimony failed to establish a foundation, and Beagin's
counsel's references, without specifics, to testimony Dr. Havier supplied in other
matters, failed to address the issues raised by Beagin in his appeal. Dr. Havier's
rebuttal testimony, which did not address Dr. Hayes' opinion the machine was
calibrated to bias high, was equally lacking.
                                                                             A-1946-19
                                       17
      A.     The cutoffs and in fact even the procedures are well
      established.    They're based usually on the federal
      government's urine testing program for the military. Again
      all the drug testing programs and law enforcement drug
      testing programs are based on that. The acceptability of
      variance.

      PFD failed to present any evidence regarding the genesis or source of an

industry standard, any specifics as to why 100 ng/mL is the cutoff for

oxycodone, or why twenty percent is the acceptable deviation. He vaguely

referred to "procedures" and drug testing "programs" based "usually" on the

standard. He did not cite to standard operating procedures for the State Lab.

Although the parties stipulated to the expertise of the two experts, nothing in the

record demonstrates they stipulated to standard protocols or procedures for

testing. N.J.R.E. 703 requires an expert's opinion be based upon facts or data.

An expert's bare conclusions, unsupported by factual evidence or other data, are

inadmissible as a mere net opinion. State v. Townsend, 186 N.J. 473, 494-95

(2006); See also C.W. v. Cooper Health Sys., 388 N.J. Super. 42, 64-65 (App.

Div. 2006) (finding impermissible net opinion where expert failed to explain

why his announced standard of care was the "accepted practice").

      More importantly, even assuming industry standards allow a twenty

percent deviation only to the calibrators, Dr. Havier provided no testimony


                                                                              A-1946-19
                                       18
regarding the issue in this case: what is the appropriate testing protocol for a

situation where the individual's sample renders a result above the cutoff for a

particular drug but below all of the concentrations used in the calibrators to plot

the linear relationship that establishes proper calibration of the equipment.

PFD's failure to address this critical issue establishes it failed to meet its burden

of proof the testing equipment was correctly calibrated when it tested Beagin's

sample and his results are valid.

      The CSC also incorrectly shifted the burden of proof to Beagin to

demonstrate the twenty percent deviation should not apply, either to the

calibration results or his test results. Because Dr. Havier did not produce an

expert report prior to his testimony, Beagin's expert had no knowledge Dr.

Havier would be relying on an industry standard during his testimony of the test

results. It faulted Beagin's expert report for not addressing a standard Dr. Havier

introduced for the first time at trial. The CSC stated:

             Havier testified that the cutoffs and procedures that the
             Lab used in calibrating the equipment in this matter
             were industry standards that are well established based
             on the federal government's urine testing program for
             the military. A review of testimony does not indicate
             that at any point did the appellant's attorney ask Hayes
             if the industry standards that Havier describes were, in
             fact, the industry standards. At no point during Hayes'
             testimony did Hayes offer that the standards that Havier
             describes were not the industry standards. A review of

                                                                                A-1946-19
                                        19
              Hayes' report that was submitted into evidence does not
              question the standards that Havier describes. . . . As
              such, the Commission finds that Havier's testimony
              regarding the industry standards was credible and
              persuasive.


It was not Beagin's burden to demonstrate the industry standard does not exist

or was misapplied to his drug test. PFD had full notice the only issue on appeal

was the validity of Beagin's drug test results and bore the burden to proving

Beagin's tests were performed in adherence to applicable standards. The CSC's

shifting of this burden to Beagin was arbitrary and capricious.

        Finally, Dr. Havier testified there should be numerous processes to

determine if the testing equipment is operating properly. He admitted if a

sample for oxycodone tested over 1000 ng/mL or more than 10,0000 ng/mL or

both, that result would be peculiar and out of the ordinary. In fact, he initially

testified he had never seen a result over 10,000 for oxycodone. Upon being

shown the State Lab's documents, he confirmed the donor sample tested

immediately before Beagin's sample tested positive for oxycodone at 12,119

ng/mL. A second test performed on this donor sample was too large to even

read.

        Initially, Dr. Havier testified all of the calibration tests and individual

donor tests performed on that machine that day were recorded in chronological

                                                                              A-1946-19
                                        20
order on the Summary of Test Results sheet (Summary) signed by the analyst

who performed the tests on July 23 and certified by him on July 27. That

summary shows the donor sample was tested immediately prior to Beagin's two

tests, with no blank urine test performed in between. The first test for the donor

sample was diluted to 1:20 and produced a result of 12,119.1 ng/mL of

oxycodone. The second, undiluted test produced a result "TOO LARGE" to

record. There is no evidence of a blank test having been performed on the

Summary. When cross-examined, Dr. Havier corrected his earlier testimony and

stated the Summary did not, in fact, list all of the testing performed on the

machine that day in chronological order and referred to another, unsigned

document for the appropriate chronology of tests performed that day. That

document contains the notation "blank urine," without providing the result of

that blank test, after the donor sample was tested twice and before Beagin's two

tests were performed.

      The first test of Beagin's sample, diluted 7 to a concentration of 1:10

produced no finding for oxycodone. The second, undiluted sample produced the

114.5 result for oxycodone at issue. Dr. Hayes testified "that's a red flag in


7
  Once again, there was no testimony elicited by either counsel as to why diluted
tests are run, why they are run before undiluted tests are run, or why the first
donor sample was diluted to 1:20 but Beagin's sample was diluted to 1:10.
                                                                             A-1946-19
                                       21
forensics. If you have a very high specimen then you have to be careful to not

have carryover because it can contaminate the instrument." Dr. Hayes testified

PFD did not provide the raw data for the two donor tests run before Beagin's

tests and did not provide the gas chromatography for the blank urine sample run

in between, which would have confirmed or disproved cross-contamination. On

the basis of this lack of documentation, the CSC's finding that cross -

contamination from the donor sample tested before Beagin's sample was not

present because a blank sample had been run between the tests is not adequately

supported by the credible evidence in the record.

      Because we find the CSC erred in concluding PFD met its burden of

proving Beagin's drug test results were reliable and the testing equipment was

properly calibrated using industry standards and accepted testing protocols, we

reverse. Although we would ordinarily vacate the CSC's decision and remand

for additional factfinding and further consideration, see, e.g., George v. City of

Newark, 384 N.J. Super. 232, 245 (App. Div. 2006), because the parties

stipulated if the testing was found to be unreliable the termination would be

reversed, we vacate the final administrative action and order reinstatement of

Beagin to his position as a Paterson firefighter.

      Reversed. We do not retain jurisdiction.


                                                                             A-1946-19
                                       22